            Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 1 of 46



PETITION FOR WIUT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS                                                                 FILED
                                                                                                           JAN 0 7   2018
                            IN THE UNITED STATES DISTRICT COURT
                                                                                                 CLERK.   U.S.   D(TT COURT
                                                               DISTRICT OF TEXAS                WESTERN DIS4m           OF TEXAS
                  FOR THE                                                                       BY                A4I
                                                                                                                  DEPUTY CLERK




                            PETITION FOR A WRIT OF HABEAS CORPUS BY
                                   A PERSON IN STATE CUSTODY



                                        a.                                   /L        '39Z               r
PETITIONER                                                     CURRENT PLACE OF CONFHEMENT
(Full name of Petitioner)


vs.

                                                  SAI9CAO'Ol
&%A1(J C,t9t                      /7?i)4,/,                       /4'/        -
RESPONDENT                                                                             CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                           (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)


                                INSTRUCTIONS READ CAREFULLY

        The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
        under penalty of perjury. Any false statement of an important fact may lead to prosecution for
        perjury. Answer all questions in the proper space on the form.

2.      Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
        authorities. Any additional arguments or facts you want to present must be in a separate
        memorandum. The petition, including attachments, may not exceed 20 pages.

        Receipt of the $5.00 filing fee or a grant of permission to proceed informapauperis must occur
        before the court will consider your petition.

4.      If you do not have the necessary filing fee, you may ask permission to proceed informapauperis.
         To proceed informa pauperis, (1) you must sign the declaration provided with this petition to
        show that you cannot prepay the fees and costs, gçj, (2) if you are confmed in TDCJ-CID, you
        must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
        confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
        completed by an authorized officer at your institution certifying the amount of money you have
        on deposit at that institution. If you have access or have had access to enough funds to pay the
        filing fee, then you must pay the filing fee.
                 Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 2 of 46


:1
     5.     Only judgments entered by one court may be challenged in a single petition. A separate petition
            must be filed to challenge a judgment entered by a different state court.

     6.     Include all of your grounds for relief and all of the facts that support each ground for relief in this
            petition.

     7.     Mail the completed petition and one copy to the U. S. District Clerk. The "Venue List" in your
            unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
            clerk's offices. The proper court will be the federal court in the division and district in which you
            were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
            Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
            Southern District of Texas, Houston Division).

     8.     Failure to notify the court of your change of address could result in the dismissal of your case.


                                                       PETITION

     What are you challenaina? (Check gil that apply)

             B"     A judgment of conviction or sentence,        (Answer Questions 1-4,        5-12 & 20-2 5)
                    probation or deferred-adjudication probation.
             o      A parole revocation proceeding.              (Answer Questions 1-4,         13-14 & 20-25)
             O      A disciplinary proceeding.                   (Answer Questions 1-4,         15-19 & 20-25)
             9"     Other: /t'&)Z..Y
                           5'&zpoevr 1/07
                                             $Ot,'(2)    cØ,. (Answer Questions 1-4,            10-11 & 20-25)

     All petitioners must answer questions 1-4:
     Note: In answering questions 1-4, you must give information about the conviction for the sentence you
     are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
     challenging a prison disciplinary action, do not answer questions 1-4 with information about the
     disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
     Failure to follow this instruction may result in a delay in processing your case.

            Name and location of the court (district and county) that entered the judgment of conviction and
            sentence that you are presently serving or that is under attack: /9'?'_.Z7L/cZ/,9

              Z/5?E42J             C%'1e,7-      7,L
                                                                  Z/,(J7Y           keh'/4 7#

     2.      Date ofjudgment of conviction:       /f4hI78?                    Z2/4

     3.      Length of sentence:

     4.      Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
             to challenge in this habeas action:  ,)CET         'i/o. ((/AJ,&ItozDAJ)                  -7




                                                          2
         Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 3 of 46


Judtment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:




      ,
      What was your plea? (Check one)                Guilty       0 Guilty          0 Nob    Contendere

6.    Kind of trial: (Check one)      I9iIy               0 Judge Only
7.    Did you testify at trial?    DYes       E310

      Did you appeal the judgment of conviction?                   0 No
      If you did appeal, in what appellate court did you file your direct appeal?   V' eOb&-T          2I


                          %AJ                        Cause Number (ifknown):         /2.V
      What was the result of your direct appeal (affirmed, modified or reversed)?_________________

      What was the date of that decision?     /2-        -
      If you filed a petition for discretionary review after the decision of the court of appeals, answer
      the following:

                          /V                                          /Af,,/e                //e-
      Grounds raised:

        ,Z7.2JT
      Result:
                          (/6     &7///J5,Uc!E


                                       X'
                                                  cA
                                            $e2/?IJcj

      Date of result:   4'/          2O/             Cause Number (if known):

      If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
      following:

      Result:

      Date of result:

10.   Other than a direct appeal, have you filed any petitions, applications or motions from this
      judgment in any court, state or federal? Thi includes any state applications for a writ ofhabeas
      corpus that you may have filed.           Yes     0 No
11.   If your answer to   10 is "Yes," give the following information:

      Name of court:      /96'         Z7)/c21,9L      2)/7Zkr eo.er 6'eee                         _    i,t
      Nature of proceeding:       // 07 4)ir ôfr
      Causenumber(ifknown):        g//55,/ ___                               ?7/    363-C/

                                                 -3-
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 4 of 46




        Date (month, day and year) you jd the petition, application or motion as shown by a file-
                                                                       &/
        stamped date from the particular court:

        Grounds raised:   /A/é?277j/ V/SZV
                                                )Vc4" '7)              7
                                                                          9A      /uAA7.     /t',
        Date of final decision:   _(J17,E'c' /0, 20/s
        What was the decision?          4'2)                   t'7Z77E,{J
        Name of court that issued the final decision:     't/,é7 cA'           //'C/4           Q;k:-          /&
        As to any second petition, application or motion, give the same information:

        Name of court:    /98        J2/eJ,              /7iy                     r/i,e                     vi-c'
        Nature of proceeding:     /2449//J77)2&Z/r &             dDZiJZ          i2,/j'/r//,                    )   7
        Cause number (if known):

        Date (month, day and year) you ±jjd the petition, application or motion as shown by a file-
        stamped date from the particular court:
                                                 ,?lnc/2g 2c/8
        Grounds raised:   Z4',9-      d/4/Z                             X.'       Y/&,PJ'
        Date of fmal decision:        Z(J      '7) Zc7/5'
        What was the decision?

        Name of court that issued the fmal decision:    /98'             /2,'4iL
        If you have filed more than two petitions,
                                                applications or motions, please attach an additional
        sheet ofpaper and give the same information about each petition, application or motion.

  12.   Do you have any future sentence to serve after you finish servinthe sentence you are attacking
                             in this petition?         0 Yes          10

        (a)     If your answer is "Yes," give the name and location ofthe court that imposed the sentence
                to be served in the future:   ,.t1AL



        (b)     Give the date and length of the sentence to be served in the future:




                                                     4
/'?Ez    th-im,ti,       i
          Case 5:19-cv-00012-FB-HJB                            /zLc             z,'e2J
                                                     aeFiled 01/07/19 Page 5 of 46
                                            Document 1


                    7V    ,'7c             z)/,2V                        //'O
                                6fee      /?//Z       3') //          6JA?iT           4c?
       2//                      7,tj
      2vT      E1JT              2C
£UNS £qis: 'J&)LY'                                                     1I
                                                                                            ;7;-
             (%'f        /(/&         7          9'
         z                       r/,u1                                                    'a1xff)
        /4_                        ,1ZS     z'MM       ,17Ø%3?           Z           9VT W:A22 ç
               //    7,                             r)i95 A/7
 '2
                          // ô? (2&9 -se)
               1/1PL
                ?4eT                             '"
                                                ,14t/&BE,e     2/   Zc,'S
                                                               c3's/,t); eOJ,              -
                          J,T /98                     )/5//EY                          /E
                           /              -"'
                                                       a" '-/-,i.
                                                                            -''
                                                                     7)fe&k4%v2
            Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 6 of 46


      (c)        Have you filed, or do you intend to file, any petition attacking the judgment for the
                 sentence you must serve in the future?         0
                                                             Yes 0 No

Parole Revocation:

13.   Date and location of your parole revocation:

14.   Have you filed any petitions, applications or motions in any state or federal court challenging
      your parole revocation?       0 Yes          No0
      If your answer is "Yes," complete Question         11   above regarding your parole revocation.

Disciplinary Proceedings:

15.   For your original conviction, was there a fmding that you used or exhibited a deadly weapon?
      DYes           DNo

16.   Are you eligible for release on mandatory supervision?            0 Yes       0 No
17.   Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:


      Disciplinary case number:

      What was the nature of the disciplinary charge against you?

18.   Date you were found guilty of the disciplinary violation:

      Did you lose previously earned good-time days?                DYes     0 No
      If your answer is "Yes," provide the exact number of previously earned good-time days that were
      forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:


      Identify all other punishment imposed, including the length of any punishment, if applicable, and
      any changes in custody status:




19.   Did you appeal the fmding of guilty through the prison or TDCJ grievance procedure?
      DYes             DNo
      If your answer to Question    19 is   "Yes," answer the following:

      Step   1   Result:



                                                    -5-
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 7 of 46




                 Date of Result:

        Step 2 Result:

                 Date of Result:

  All petitioners must answer the remaining questions:

  20.   For this petition, state every ground on which you claim that you are being held in violation ofthe
        Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
        ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

        CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
        court remedies on each ground on which you request action by the federal court. Also, if you fail
        to set forth all the grounds in this petition, you may be barred from presenting additional grounds


  A.
        at a later date.

         GROUND ONE:

                                             &   72,w
                                                              )     '
                                                             -4/ezY /5ôt'&25 éztId
         Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

         _2:_/Z?1Et/ 4 d4I' 644J £-%7i9/L
                      '
                                               4/WZ                                                       //'
         !4tJAJez. 17? #e ai7//,eez,,9                             ,oN
           L/f
        /4777ZJ)7',t)
                     &fr ,W //, 07 ,
                                   7-/f
                                         ,9;'
                                        /25 '4
                                                 %rM %34
                                                   J&Z/
                                                               74½
                                                                    - %9)             .2      9 44z ,9
                                                                                                                '

  B.
         ''az Z 2ñ
         GROUND TWO: J/,%L
                                       24'        ,fr    '5
                                                        J7/              ,,qjj)        JJ/JJ779A
         7bZ',       /2/Z,7Z                 /A! 7S                                   t'c?c



                 ZE'l,f       2
                               ') /
         Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):



                                          9t:/
                                                  71e/1c2S       &ft    ,< 1E
                                                                                    e7'                 7/4T
                                                         5



                         &2)7L1                   /yt/2i 72 i9 75                                   Se"7vc
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 8 of 46




        GROUND TIIREE:



        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




  D.    GROUND FOUR:



        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




  21.

        7Z7
        77/4z
              ;:AV?
        Relief sought in this petition:

                         W
                                     ,f/Z'
                                          ,7/J7
                                           ?4Z
                                                        6      6'L/&iu )W 4&Z/A.J17V
                                                                6'
                                                                &
                                                                            ,>7,7-
                                                                                    &2/x,/t-' 7b               24

        ae
                                                             ZC
                                          %Vk         //ec /Z9                                  7Z      9,V1/&T'




        7s
                          '/19,1j
                          e          L'7EZ&7
                                                                    s//J

                                                   7
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 9 of 46




  22.   Have you previously filed a federal habeas petition attacking the same conviction, parole
        revocation or disciplinaiy proceeding that you are attacking in this petition?    DYes       DNo
        If your answer is "Yes," give the date on which        petition was filed and the federal court in
        which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
        dismissed with prejudice, or (c) denied.




        If you previously filed a federal petition attacking the same conviction and such petition was
        denied or dismissed with prejudice, did you receive, permission from the Fifth Circuit to file a
        second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)?    0 Yes 0 No
  23.   Are any of the gr nds listed in question 20 above presented for the first time in this petition?
        DYes            No

        If your answer is "Yes," state briefly what grounds are presented for the first time and give your
        reasons for not presenting them to any other court, either state or federal.




  24.   Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
        state or federal, for the judgment you are challenging?       0
                                                                      Yes      I!21

        If "Yes," identify each type of proceeding that        is pending (i.e., direct appeal, art. 11.07
        application, or federal habeas petition), the court in which each proceeding is pending, and the
        date each proceeding was filed.




  25.   Give the name and address, if you know, of each attorney who represented you in the following
        stages of the judgment you are challenging:

                                           Liz-Y                               / ZeI//ze               i1
                                                                                  ZiY4 2f
        (a)     At preliminary hearing:                  .


        (b)     At arraignment and plea:   LYc4' 5           '2t1
        (c)     At trial:    £-Ye                                                                            4
        (d)     At sentencing:   L/d4' 5                          /Z?
        (e)     On appeal:   /7                                I/I              Z'/            7t
        (f)     In any post-conviction proceeding: /2/(/A1,&              J2AJ                               ¼'%'
                                 /.1/&f
                                                   8
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 10 of 46




          (g)        On appeal from any ruling against you in a post-conviction proceeding:



  Timeliness of Petition:

  26.     If your judgment of conviction, parole revocation or disciplinary proceeding became final over
          one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
          2244(d) does not bar your petition.1

                                                                                                            j 7-/g-j'
        Ai
                 W16,Y Z'5
                   Ai2T
                                       e-/T7dfJ                6J,r4%/2
                                                                              ij
                                                                                   P6c1/Ei/E/J
                                                                                            zz     Z-                             z-


         /4/ Z71!TE                          /U            cW/e//                  c31 /,JZA 1)&7?22 .O7C
         'i'rn'
                                                 ez
                             o1e/61Ah9 //.D 7

          '?)c'
         ZVif COe.ciJe/

         Z2 /6X,7
                                               a1-


                                               Z& 9()
                                                                         //        Z
                                                                          c'o,s-z, &'eJ.'-
                                                                             ',P&' 5,q/,1J 7' -4s 47f4
                                                                                //'V 6'.' ,'&7V, .Z
                                                                                                                     2'c
                                                                                                                           i''e
                                                                                                                             &u
          2o/4J               1/&        ,ç/4,g
                                                  '
                                                           r1e77'       4/2'
                                                                                 t,e& 2;7
                                                                                                                        /s/              VP-
        _z f,'-       eju               '2,'A/O,92, &ZM24 b&fji&ZS,
                   -1e-1/e      &/)Z' e7/J,'   -é            /ë7      ?/'t'                                                       is
                                                           2           /z              7e        w',v                   /,t-'          d/'
             1
               The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), as contained in 28 U.S.C. § 2244(d),
    provides in part that:

             (I)       A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                       custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                       (A)      the date on which the judgment became final by the conclusion of direct review or the
                                expiration of the time for seeking such review;

                       (B)      the date on which the impediment to filing an application created by State action in violation
                                of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
                                filing by such State action;

                      (C)       the date on which the constitutional tight asserted was initially recognized by the Supreme
                                Court, if the right has been newly recognized by the Supreme Court and made retroactively
                                applicable to cases on collateral review; or

                      (D)       the date on which the factual predicate of the claim or claims presented could have been
                                discovered through the exercise of due diligence.

            (2)       The time during which a properly filed application for State post-conviction or other collateral review
                      with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                       limitation under this subsection.



                                                                -9-
          Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 11 of 46

        Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.



                                                         Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

    Qé7?71C/                                             (month day, year).


       Executed (signed) on       /2 26- 27/Y                             (date).




                                                        Signature of Petitioner (required)


Petitioner's current address:         41
                                                                 ,7/z19a ?JAI/r
                                                  ib9       788,




                                                    10
            Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 12 of 46




  Matindale-HubbeW
   Lawyers-Maiicom


   0 Help
                                                                                                    rellison@richardellisonlaw.com          Logout

            Mill             Mdrus Book                  Fllu               C&erdar           RSS              Mmln              Settings




     Back          Compose        Reply          Reply            Forward      Delete
                                                         ll
                                                                                            Move       Print         OSpaa       Mark       More
        Inbox                     683     1

                                                    FW:       lieber                                           Message 6 of 1749
        Drafts                                                     From      Scott Monroe    Z
        Sent Items                                                To        rellison@richardeltisofflaw.com      .




        Spam                       2                                C       'Todd Burdick'   £,  'Theresa A. Thaler'         ,
                                                                            'ATTORNEY Stephen Harpold' ,
        Trash                                                     Date      Today 10:53
                                                Rihard;ttached           iTOpy
                                                Lavender,   portion of which pertains to Leiber. Our recollection is that we,
                                                              a

                                               atone time, offered 10 years deferred to a 3 degree felony enhanced, but it
                                               was turned down. We ALL remember Lucy Pearson wearing us out trying
                                                                                                                           to
                                               get this reduced to a State Jail Felony, which we refused to do. We all seem
                                               to remember, too, that Patrick and Lucy took the court reporter and had
                                               some private conversations with Mr. Leiber, so you might want to inquire
                                                                                                                           of
                                               them as to what all was discussed. Please let me know if you have any other
                                               questions and I'll try to get them answered.


                                               Scott F. Monroe
                                               District Attorney
                                               198th
                                                     Judicial District
                                               Kerr and Bandera Counties
                                               402 Clearwater Paseo Ste. 500
                                               Kerrville, Texas 78028
                                               830-315-2460 wk
                                               830-315-2461 fax


                                              From: Todd Burdick [mailto:toddb@198da.com}
                                              Sent: Wednesday, 3uiy 05, 2017 8:29 AM
                                              To: A1TORNEY SCOTT MONROE
                                              Subject: lieber

                                              Lucy was in and out all the time on him. Above is one pleathat was sent out
                                              and he was discussed in this email along with another case as I was having
                                              Rosa check with the victims. Lucy Pearson was in the office on a regular basis
                                              and wanted it brought down to a State Jail. She had discussions with you
                                              when she could not get what she wanted from me. She then got Ofiel as co-
                                              counsel and I know that you had her put things on the record in private to
                                              cover herself and I am sure O'fiel did too.

                                              Rick is going to have to rely on Pearson and Ofiel's Notes and what was
                                              sealed on the record.

Terms of Use
 Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 13 of 46


                                                      XH1BIr                  )cP3)



 1                   (In open court,        Defendant present with

 2                    counsel,    outside the presence of the Court,

 3                    State's attorneys and venire panel:)

 4                   MS. PEARSON:       Could you state your name for

 5       the record, please.

 6                   THE DEFENDANT:         Mark Lieber.

 7                   MS. PEARSON:       We are here on      a   case out of

 8       the 198th District Court involving theft of jewelry

 9       from Beverly Valentino; is that correct?

10                   THE DEFENDANT:         Yes.

11                   MS.    PEARSON:    This is Cause No. 314155, the

12       State versus Mark Lieber.            I    am the attorney,   Lucy

13       Pearson.     I    would like to get on the record, Mark,

14       you have been advised that the offer in this case is

15       25 years;    is that correct?

16                   THE DEFENANT:          Yes.

17                   MS. PEARSON:       And you have rejected that

18       offer;   correct?

19                   THE DEFENDANT:         Yes.

20                   MR. O'FIEL:       My name is Patrick O'Fiel.            I'm

21       going to be sitting cocounsel with Ms. Pearson.

22                   Mr. Lieber, this morning prior to us going

23       on this sealed record,         I   discussed the motion to

24       quash that was filed yesterday; correct?

25                   THE DEFENDANT:         Yes.

                               Paula M. Beaver
                                (830)537-4724
         Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 14 of 46

                                                                      EX- e (zo&3)
                                                                                5




     1                       MR. O'FIEL:     Okay.        And in that motion to

     2           quash,    we are alleging that they have not alleged the

     3           crime specifically enough and we believe that we are

     4          entitled to dismiss the indictment.                 Do you

     5          understand that?

     6                      THE DEFENDANT:         Yes.

     7                      MR. O'FIEL:      Okay.        And due to the fact that
     8          you want to proceed forward today; right?

     9                      THE DEFENDANT:      Yes.        I   have been in jail

10              too long.     I   want to get it resolved.

11                          MR.   O'FIEL:   Okay.         So at your request and

12              your instruction,      you are telling us to withdraw that

13              motion to quash and proceed forward to trial today;

14              correct?

15                          THE DEFENDANT:     Yes.

16                          MR. O'FIEL:     Okay.      And you understand that

1 .7_

18              quash?

19                          THE DEFENDANT:     Yes.

20                         MR. O'FIEL:      Okay.     And we have also advised

21             you that,     based on your prior criminal record and the

22             offense you are charged with, that your range of

23             punishment is 25 to 99 or life?

24                         THE DEFENDANT:      I    understand that's what

25             they are telling me.
                                     Paula M. Beaver
                                      (830)537-4724
         Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 15 of 46



                                                                                                 6




      1                          MR.       O'FIEL:        Okay.        Although you disagree
      2                 with how they are enhancing it?

      3                          THE DEFENDANT:                 Yes,    I   do disagree.

      4                          MR. O'FIEL:              We have advised you we believe

     5                  if you get found guilty as charged and they prove up

     6                  the prior offenses,          that your minimum will be 25 to

     7                  life?

     8                           THE DEFENDANT:             I    -- yes.          You have let me
     9                 know that you do believe that.

 10                             MR. O'FIEL:           Okay.            Knowing all that that we
 11                    just put on the record,             you want to move forward

 12                    today?

 13                             THE DEFENDANT:              Yes,       sir.

14                              MR. O'FIEL:           That's all.

15                              (Off the record.)

16                                     *     *   *    *     *     *     *     *


          _________________                                                           -      -

18

19

20

21

22

23

24

25                                     (PLEASE SEE VOLUME 3.)

                                             Paula M. Beaver
                                              (830)537-4724
       Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 16 of 46

                                                                                E///eITcz                (1   oP



                                 RICHARD L. ELLISON, P.C.
                                           Attorney at Law
                                        Broadway Bank Bldg.
                                         500 Main St. Suite J
                                        Kerrville, Texas 78028
                                        Phone: (330) 792-5601
                                       Facsimile: (830) 792-5602




Board Certified in Civil Trial Law                     E-Mail,     rellison@richardellisonlaw. corn
Personal Injury Trial Law, and
Criminal Law by Texas Board of
Legal Specialization

March 27, 2017

TDCJ Inmate # 1969926
Mark McCourt Lieber, Jr.
Michael Unit
2664 FM 2054
Tennesee Colony, TX 75866

                  PRIVILEGED ATTORNEY-CLIENT COMMUNICATION
Re:                     -
         Cause B14155 State of Texas v. Mark McCourt Lieber, Jr. in the
                                                                        198th Judicial
         District Court of Kerr County Texas

Dear Mr.   Lieber
Lucy Pearson gave me her entire file, which I have reviewed, along with the trial transcript.
I will address your points in the same order listed in your Motion for Appointment of Counsel. I
am enclosing copies of the following: excerpts from trial transcript; Ms. Pearson's time sheets;
excerpt from paper on habeas relief for ineffective assistance of counseL

      I) Legal/Actual Innocence, Definite miscarriage ofJustice. Pursuant to article (1) of the
         Texas Constitution Applicant suffers an illegal and unauthorized incarceration, stemming
         from the resnits ofal counsel's divided loyalty under a mixed question of law, before,
         during and after trial proceedings.
      2) Counsel labored under a con       of interest where as counsel was expeed tO defenO
         Applicant against his criminal charges and counsel grew up with the State's prosecuting
         attorney, as family.

Iris m opinion that this is a non-starter. It is pmbably not the best thing for a prosecutor to tell a
jury panel that he and the defense lawyer have known each other all their lives (from intancyj,
but the fact is this is a small town and everyone knows everyone, and we see each other arounc
       at oar meetings. in church and so on. That doesn't mean that we don't zealously represent
     Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 17 of 46

                                                                                         -   C.-(Zc7/3)



Lucy Pearson did a lot of work on your case, and hired good investigators to track down
witnesses and explore defenses. You told her inconsistent stones. Her notes say that you told her
that the jewelry either belonged to your late wife or an old girlfriend named Mary Alice
Hernandez. Ms. Pearson's investigator, Lou Cano, interviewed Hernandez, who denied that you
pawned herjewelry she said "I'm not a jewelry person."

   3) Counsel failed to pursue an impeaching cross-examination or present additional evidence
      that would in all reasonable probability cast a reasonable doubt on the testimony of the
      government's witnesses.

The testimony of the owner is enough, standing alone, to support a jury verdict. I agree that Ms.
Pearson should have cross-examined the complainant and probably could have called some of
her testimony into doubt Whether it would have risen to reasonable doubt is pure speculation.

   4) Counsel failed to present available tact witnesses who would have testified that Applicant
       did not commit the charged offense.

You wrote many letters to Ms. Pearson about trial strategy. The only two fact witnesses you
suggested for the guilt/innocence phase were Bob Woodworth and his wife. Ms. Pearson's
investigator interviewed Mr. Woodworth, who said he had known you about a year and could
testify as to your good character, which he did in the punishment phase

   5) Counsel failed to present exculpatory evidence that was material and factual.

I saw no such evidence or even a reference in your motion or letters. Please tell me what you are
referring to here.

   6) Counselfailed to investigate. Counsel had known prior to trial that someone else was in
       the house other than the Applicant at the timó the theft occurred.

Ms. Pearson's investigator's time records show she spent 37 hours investigating. She talked to
your ex-boss, ex-girifriend, Robert Fitch. and the Fitch employee who bought the jewelry. The
co-worker in the house with you, Nicholas Carpenter, left the state. The complainant testified
                                         -
that there were two workers in her house you and Nick Carpenter.

   7) Counsel failed to dismiss the indictment when it tailed to   list   what "JEWELRY" was
       appropriated by Applicant.

Counsel cannot dismiss an indictment; only the court can do that. Further, the indictment put you
on notice of what the State intended to prove.

   8) Counsel failed to object to State's Exhibit 1, when it was not properly authenticated.

Exhibit I is a copy of Fitch's receipt with the jewelry. Jason Smith, from Fitch, properly
authenticated it. See pp 193-94 of trial record.
     Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 18 of 46

                                                                                         ex-          (s




I am enclosing an excerpt from a paper by the lawyer at the Court of Criminal Appeals
responsible for initial review of all applications for writ based on ineffective assistance of
counsel.

it is my opinion that there is not sufficient grounds to overturn your conviction based on
ineffectiveness of counsel.. I am going to so advise the court in what is called an "Anders Brief."
You are certainly welcome to tile an application pro Se.

                                                       Sincerely yours,
                                                      //L    -

                                                        ichard L. Ellison

Enclosures
                                                                            1   iLL   COPY
                 OFFICIAL NOTICE FROM COURT OF CRIMiNAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTiN, TEXAS 78711




10/26/2018
LIEBER, MARK MCCOURT Jr Tr. Ct1 No. B14155-2                    WR-87,355-02
On this day, the application for 11.07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                        Deana Williamson, Clerk

                               DISTRICT CLERK KERR COUNTY
                               700 MAIN STREET
                               KERRVILLE, TX 78028
                               *                      *
                                 DELIVERED VIA E-MAIL


     \.-/

             0ri
             °m-..
            0
            0-
                                                                                             Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 19 of 46
                                                                         r iLE   ''jri
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




10/30/2018 LIEBER, MARK MCCOURT JR. Tr. Ct. No. B14155-2 WR-
87,355-02
On this day a supplemental clerk's record has been received and presented to the
Court.
                                                         Deana Williamson, Clerk

                            DISTRICT CLERK KERR COUNTY
                            700 MAIN STREET
                   1'
                            KERRVILLE, TX 78028
                            * DELIVERED VIA E-MAIL *
          I
               ©
                                                                                         Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 20 of 46
     Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 21 of 46




                                   CAUSENO. B14-155


EX PARTE                                               IN THE DISTRICT COURT

                                                       198TH
MARK McCOURT LIEBER, JR                                           JUDICIAL DISTRICT

                                        )(             KERR COUNT             TEXAS



  ORDER DENYING APPLICANT'S MOTION TO PROCEED WITH REQUEST FOR
               SUBSEQUENT WRIT OF HABEAS CORPUS



      The Trial Court, upon receipt of Applicant, Mark McCourt Lieber, Jr's., Motion to

Proceed with Request for Subsequent Writ of Habeas Corpus considered Applicant's

application and supporting documents provided.

      The Court hereby DENIES said Application.



      SIGNED this          day of




                                                       1   98th   District Judge


                                                  2O
                       FILED


                               ROBBN BURLEW
                        Ds ict C    r   KeIT   C ur, TX
Scott Monroe?1
Mark Lieber,
                Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 22 of 46




I,

                             e   Cve      ,cv.2,            '/A/2Y,V a',1vs-t              eD-,57
                e.frv7iA1
                                         cZ9- ,U'. 6/i -,5S
         wcsm2 0, 7?;e
         I,'.                                                   /,4i 77/i   'z'r2/2e,'er
                                                                                     ea/der

         'See       ,wa-                                )(      / 99    J2w&4't.
                                                        )   C   k'tze d0/M7' ;;9ç
                                                         C      %MAn8e /ax 6VeZs


           CaN
          Cer
                        't'bw            &vr            #ee?,v         'ø
                                                                            7Ti   A,i4$
                    ,Pe- z;i7- ,-
                                                                7Zt

          ,9;?
                                      '/49V/T:

                        '7       2Q
          FILED (2?
                ©   _
                 ROBWN BLIRLEW
                                         $J


            1I/'041          Z4Wfr270,t,   or      'e   Ca'.er          r
            7k'
                                       evrc' a-<s- Cae-,ç                             z,

                w           VM4'-
                    A'7Z
     C
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 23 of 46




                                        N' 9/i--/SS
  4                                                1/1 ,7     ZZ',C7 c2'g
                                                                       fr'er
                                              4)
          ?/,TC
                                                   /99        Wl1e41
                                                    ,

          '&'Ci*U7        'W7OA     I


   A&s,    C.wi        /'9#4                            ,      /&W/     &
                            /N    '1    FE(iø                #uNd   'f?s IM
  ,%              (/4IT    7&    I'/,r/ dOAJ&.
                                         I%'9
                                               7'
                                                                 AA"


                                                   a
                            X?Irn,L'
                                                        4'         ra,'faizv,.
  a
               d,
       e4',w,6qL
                   *
                                 C, ILC/4
                                             ffcW'7           WE
                                                                                  -
                                                                ,v       a
      'nwri' ic                                                 ics
             /c3i<1!             M4VA/TN6{/7
                           ea      ofr 2'A.',t/,f ,Yoern4eç                  /1   7 44Io
   /. o (d) (,

   W/s &Vi,2t/Ai
                          "'
                       ,w'uicw


                         CL.
                                         )S CVI!T
                                        &4
                                                              '/&I4I
                                                                cWI
                                                   4v ,1h/ie 4244.
                                                                                      //
                                  ñme,        c'
       4ey        / /() EN,*'12C i94//IJ/1/h1AJT7!"øi(
   da'4a i'44Z                      VVn%'tZsfM'              tf';4 ,T-            2W)!$'
   i,,J1,1yWHtjrgea1ifr,Aie1,1a1,-i.J
           C/é4',iI
                        IEI7& /M7 Is 410TA/
                                  ?7/MT Mñ     A?er/N /'4W,WZr oYaII
                                                                       i"*
                                                                         dàvwe,7a41



      AIe;Vei1     IAj44, IT /5               t/4t WiO#4i'TOi 5tvc,j
                                                             ,94','ei,'r áz' /,VL
                           OLz.         1t
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 24 of 46




               14%t
    /Aq5(J:
        /( ,32,>DA, aft 1ewr 4
                                 1


                                                     W1zi,Vc            ,
                                                               i44'A/wa'r
                                                           e2W6 ,P&r, "/2
       J4&i *v 4r- wW!4'4/ 4I&,3?
       IeT d4v&'4t3 ',iT ?,3               431$ 4J'e(                               2   -
         QW1A/7 &ia                                   '4'1iC        é%S3     '',vmbw
         C/C/6z        e;viy,e        ?V   ve              at    )r    .Z'ft c?a'ii
              e,ee  i , Wcc
       /fr ,%'e   Z' 'gr d4<R?a                       1r
              /13  )ftØf'4/QL                                                4'4wr
                                                                               7
                                                                           ,ø9is
    16jr-

     84, 78    -az
                  /o'cWaAj
                                     /i '14/2,ew.''
                            3/ 93Z54 (7ëx.
                                                               '"          '
                                                                      6, ztvQ
    ó9Cn4      c7           o1e4e'v) ('2zv                    . CoM C,ew.




         t(//,7fb S,,vt s','ew
        W6                         I?TTAi 17/47 v                                   /41-
   - 7E7       Jsiiae k',fr1e1vr 2
    ,e ZY6 '/-1s ak        vZWc                                               /-/e4c/
    /'VIt 7&1 4ww ,AI
               f'
                                                                Vd.417av 4(1 2Z/(
    m?,r' "i /1'I9I7Y,VtZ.1 4u,                                  a s. I, /32. 3
    /jq (20/2.); 7eev,No                                       i4s
        /7/5                     //jf'     /AJ i9   73$eic.     %I5 3f5( 17,1T1iI
       P/,91vr If/,à thh'E'            #M//                39?'I7IAJ/7V ? £f/5C,4
   ceil/,i        /i             I/CA,t!Cfr                    '%,&:               "Ø
    )%Zec, w                 er              WIr/,v
                                                vi,4sy- w'em4i
       em exi1v /5 £vs                     /5
   -iiVc',, "(//.a7) E/T4                   %1         e4z/
 Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 25 of 46




                                                                 'V'                                ItI
   /1'5/7?C
           X4
            /t/o/vc
                    ,

                                        a.w,Tv "7 19&
                                   de',ytZ,          L')W W1
                                                            t1

                                                                          /i
                                                                         ih 't
                                                                                    V if
                                                                             C.4'N fr
                                                                                 ,9i%/A/2Z
                                                                                                /c!IA


                                                                                                        4(/StZ.,
   W,',         ñ/A/7S                   dàfI'N        '/         E /2,'eZ'       /A/24. /VS7b
                /MMIIiA i'xt /ee                                  1a41    /&Y/&V1          69k%1AJ
    #15 eM/MS                 /4'n 5MJ             /             /t&        373   k/'Z.
     Wd             4?r/,e A' Zm                                   'yqw                         #ie e"
                                                     /O4'4/7:
     &/,(/6               VT?
                                        iE7;v:eo,J7m1i'aJ
                                               ,*&, I<
                                                                                        T,oV/i9 A3'6W
                                                                                    )et3'416 éX
           deV,VEZ /4/ ,9
     7?)

               2 $ k/. 3d                     /O,, 9/29/3 (? C43'N.                                        #'-
    EV&, ?7/(                    X77/ ,1          VLW4/ &'4M?'Z                                 &vbr,(ozr
    67/&?mfc                                      Cd4'A/S Ar ?//9                          44/L 4(1 ,12(
      . do,v, i/1e7J V. ,fv 4i   /5    ,N
    eNL/,c7c,u, 'F ThXc 2'Mi niow /v?7'g/9Ze
    CQ#,w               ?V /9                          ?'4/6  C/i.                 & 7),         x, #ie
    e'j.e                                & Mvi            Z&e,e/9                   <                     Z'3
    1c 3d       599(5' &. 20/3
                                            ,14/5( a'
      /4/           E3'4/i 4vI              Z%'/AiO, Z*é CO'A?T M24                                 5//3kd
    OVMy                        "&,fr                   r4b                      if14   zS         2t#ñL 'P
      3/thwT                      e,f,W fr                       2Y7/                      G'
                        'AJ      5 /4//77i         ,é'eWEk                  f12n ,9wtZ4'v6
     ul/Wojir .w( '9/b f,47                            Z'a                2'AW6         IY/(2    A/C4k(
           I
     45 /2ZM& ' 'ñ/)                                 '/5/'7OAJ
',1,Ajrn-iezir
  ?77AJ                                     5.   /               5. c#. /3o9(zoi.)
                V
                    V.
                                           t' s.     /// (zo,3)
                                                     192..
  Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 26 of 46




         ,e
       1dfr,f   e,7&            ,??e4'4/4 w,c'
                                                               //$,(,t!         a   zi
       //
                       4''ó W2T9                                    ö'5Wia4i 4 '-

                                                                                /v
                A42iP'9   /ZZ'9 I4*bS                                 5T ezwe.,
         'W               -e&                      i                       4' /:4zf:       ed&c
         e4/gT /2w                                                  C4q
         I.sZrA/cE- '97')               ,      ,(/ ,'é4Y/,'',i
        ,&eeE2/4,6,                   w,, A/ta                        ae eawsez 'A' 13fr
        P'd&EZyAJ6          i#W                    -' 5 ó'5,                        (/' '4T,isj
         Z/g
            /     ,q
                ,27-
                            41/         4v7P3?-$ d-ZZ27e
                                      /A//>,'/                fk'
                                                            I/J ,
                                                                           &f)&fc
                                                                                J77
                                                                                    /&/4 (
                                                                                             /        4I
                                                   4V                             1/  ,O
       ea(/c
              A½&rn
                 ,
                   /5 ,', ø4(/' W
                            ,i    i      'e
                                      /Z 3 2i
                                                   ''w 'C


                                                     / /'T
                                                                /fe&V7          iJ1?('7
                                                                      ,&c's,vec &rz
                                                                        (2o/z) t,,wJz-
                                                                      i//Jr
        Ve774,              P

        Wc#Z           VñN                                  OIW
            4'I'de
                                      4X"97?f
                                                                      i         7'/-7,1    /Ai
                                                       e       ctz    e'i ,'. 8c' ZE -
   _                                               v
       CM/,       oOT. 5/i)C 421              '6
            t'vz. /5 C
                     -mvi9a1 6',1ew7,
       CM//f
                       X?
                                  V/Z
                                     ''
     5ic1'iz-' 2',w,J/-c4'c ,4'A/i ñ6/C/,' 7'O
                                  &Ji,
                                                        71?C1//iVO <

                                            (XeE,27/aJ /1(1
                                              ize - & 75
                                                                             '7W
                                                                            'i, oz WL
                                                                                           4
                                                                                           as. 't#

                                                                                           / qz51
                                                                                                 ?V


      (xi Ce/H 4W z4')
fiAo1AJ
         Wx'r
        771ENT
                   ecwv'
               c?o11JEL 4
                          7//IT Y/5                                  '/1      1,4Jf1   J
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 27 of 46




   ',/               OW#9A        JZ4                                £i'                    ,4J(S'
                                                '(,vT M4'eC                                 '2'E)
   /,NP4ic/(/
        /-V?4/' ,t/,,w
                  /i                                             il4'iv
                               /'f
                                                                                             eMdf/ô
   '<                             964    I'$                                    9/ .       (2b1I.
               1'i/dVT                          2Y7          5   /                WStZ     I&C'/
               /1Z(
                         t:        AAIIi
                                        ws
                                                       W
                                                                                       4U ;we


   1/]      /!2'vc ,f(s,vAied                      O        Z'vS                  X     e2/2,sezw$-
                     R AWNM/iL4)( /9A/4&                     ,Pcnc         if   /1 &#A,/N
                      /0                                         iC///              iV7O4 i4z(
    &' ?W
                 6




        ie/T ,e'owr
                      7?97ç
                             ETA
                              ñ         IV i                 /dñ1v7                W

                                           1&U?     //,v     ñ/Zc
     cqi                                        cWef 45$754MJCC 4_                      4*(/i- LI/C
        ?      Pe £ew,v;
                        1,w   /,r       P,a'iá               Ai4 '9rn                  &A .WC   J'ST
    /121f/dVT Z'2'E 4

    AJar
               N4t          / Aiq        '94/
                              ///'Y//5MJ6 Z4
                                         &4't7'
                                                 74e/
                                                                 /MNT
                                                                       $'wz
                                                                                        ,q 7t'N/44*
                                                                                       7 We2/t 8
                                                                                        //àz4 4/Z
         3/ 57          5     ("g. 2              g). ,?,v   Azvcr
                                                                                   s

                                                                                            cs   Nor
                              £/7V      5'i;'          /C    /j7       /?:44J      4
                                                                  Id. '>tv                v&YJ'a       -
                        o&/&i i/ô,v 48' /4toW/A/ 7//(                           Z'64/T4W
        :%/6   ''/k/Jr C/i?                                944)       J/4fZ'       d/WL
               if FUZ " 2Jd/24V2,9XfT                            X/A1'2T #MA            N /A1WI/óE1IP
                      Y4
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 28 of 46




       Ce 4'T 6*'
             e4TñA/' %4                          ,od1E4',v2
                                                              9   £?
                                                              x' ro '4i
                                                                                       4i   ,'
   W//&


         &YA1
              ,/tS
             vee
                       ////O,W
                     4v4
                     Th
                              q&t7
                         11IL 8ZOW       YV)V
                                                     44
                                                       eF 2
                                                           ),     ,P'nA/T &k''N
                                                                4A/4 W     4' /
                                                                                iJMf
                       -T ieW 69 k!MA/b.
          Z,E d4I,t?T ?T d/4'W,v.
                                            ,/ n1S
       I, .we         4&2'C          *vy.- /     A/(/2
       >

       Ue2
              ,//?'
               Iqe
                     7
                              i'c
                          'C7,4 /Wc        #!tdAt' 0,105
                              v ,&AV 4N4 OW/e,1)?
                                       ?
                                             ,                        7ç 72/4               4(1,e2Zs

                   /fi7/7 ,94/        -&W,9,&L 7/                         k//X*' 4'I
                     C   ZT9&       $7f7    70                             ,%4 V?i            ,
       /r                     ?%/    z' .;iX7' ,,Jwe1Jr                                     4?74'I,
       IW8     /Li(/           W A'I MU7 7 A?-PiI                                                  -
                     5E        EN1t   57/!7t. /3 Sk/ 2d                           'X              P/N.
       ,f,      Zo)
                                      ,Ttj ixti                             '
           1i ar
             i/ecd'/e
                 1E,vC 4/;
                         /2
                                     /41      /Ce&Mu/.) ON7?h(/
                                                  fAJC-s,
                                                                                  N/&'
                                                                                                  T4/
   -     /i2)                 7R/,j/4JG
                                            iieocw                'izz'   :e
       7                                   ,jJ2 ;ç                    iii/i                            -
                                       m                                        ñ2IM &'             e
                               5iw &                 VNN1,t//4 jZ                      ZI
   //V7/i,t/7                 1/   C?VAJ2        4
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 29 of 46




                      (,)izf,e                    /          ',w,v,1L          ?7e         MN4*
     4'2 P,2v/4Es:
                        Pa   e'1g/4u, /9                                             4Zh
     wc                  &W6 'evç zrc                                                 7T i7
                            /
                         'T 'S
                                        41    7j 73/j
                                                                    14tVkz //,9
                                                              /1(/7 7'E
                                                                r 74é 1'c?e/$52
                                                                                           VcC
                                                                                                   7
                                                                                                    W1


         ,j '                        /4"ae2WT
                                                                6,
                                                                                      8T /4WéZ
                                                                                      7W
     i9ee,             #/vor                                        th    ?vr  v &w,ie w
     PajeuJ'4, ñ2o,12O9s                                  '&v 4 2           I4t /5 4V( 97
               nw                       ,V4r      'f,3w. /'           2W         4&T4)
      01(1          4'U527o,(,       2,fr    4751 &i9               /5 ? 8e 121 /,v,4&W 44/6
      7)Vc       iPc1jr $(T izWA                                                       '6,9L7
       749m/Ec, /A WIVA). W/,9T ,949                                                       1Zfr
      e9 wc
              dcz'i!2     )½9T //,9                   e                        /i/6 v9Z
                                                               i ,-,2c,
                                                                          WC                           ?'
       %E;-           /L#T           TEA1/(JT              Idi ,9 /2/dWT & /N,47Z'
                                                      9flijs                         #13     ,'71e/
             77o,t/   ,,v Z'E                /,,t, *         i,qM
       /4 2eavsc                                                e    ,p. eTe0
                                                                                                 )A11Y416
                                                                                            Zaivs4
      5we14; ê'Y4eE                  Sz            295 Ai,i. 42           81 J    2d.    (/923
                                                   5W       3            (7tx. i9? 4i$zw Mel);
      1//1i&&/$ 4     5zwE 437               v.            i. 44    (,. /%);
      Z.7Z ZAj          OS     4co                a?'. 7?c(/98O); tV/IS                $)IE 1?9
     /vb,c,o                                               297');i              $,N,vo,v,rA/?.
     2 3cj,
              zi, a s., at'. 43(/?9&;
                    23'1 At          2.
                                             .    99

                                                  o
                                                                    ,                  L
                                                                                                 102W.

  ??3r2s.                 9g(7)wc,g/qg)
1We-,ir 4                      /i/i.          7
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 30 of 46




                    4&tY5(        £&Z               /iV%EM 4'        WdV
                                                        /5     J/?/5,Q
     Z'ijj ñA/                           ,Q4W5                   /4o,qd
   /d   74 7/5             !/A1k/1)            v,e-   ,                   1VJ2       eT&v      -
   #A/r                                  44e '3? cwj/,vHtvr ewz7-z
                                                    i/ /'!# ,.
                             e61/4/
   "c;4215 Z'EV/ñl7OA/          ,W         L98/é                     O,(/4'         /4@S
                   ó'c    '     1voe, 20                     $58,
        77/i      Z5/ d/,e, /,/ 6?/e9,q 4'                /,v&'W1
    (7W           /98/i) #ez             T4'6/          '9iV         /é'Na) Nr '6 -
 -' Tn/Al    TPtV/fAIT     5/rX' Tfr1ë'        &i7t4,.
    k///1    zw /c /5 kw1xez IV ,fW/      'E &/Z'77z2                               ,f4
    o1e NorT// M                 z    7V
            b       9/,'49jJ 7       4j,j                        29
    4     //i,ee            toAj$7?rq /t'7e?7fe                                     S'
    OP                        /d.?     7
                 ,d&'%        /5 ë/77IZC                  e?74'e           ST4Wc!C aP
          '9,v

            . w. 2d. 57, 58o (x.
    doiiA/,ez.       J,2/4,/6    )'e ,P
                                               7?
                                                    4&f/J       Pe1   &het
                                                                e' if# /993).
                                                                                         1.<


    57n7, ?#7
    ZTij1yWr               é /2ft ,6)2T
                         /114514 /2/6ic'T X)                                    77/(
                                         /Er aft Iks
                                ,?c)7&/',4
                                  1$                                          m,t/ /,u ,7/C
                    N,1*?A1       ,%oeec                             ,ø5         az& (X
     Pn,         k//49w 72'                2'.      7Z - 74-   (x               P' /5?87)
                                  /)/j ez5
                    W'A/(         /41                          ,1(/773 /N42
                                               ,                     ,9/,f 4/,4/5:7

   7Z'E    Z/#*
                                         oti
                                /Y,9A?Z1A/eZ,
                                                    Te4t
                                                    33 t
                                                                ,9
                                                                 ,        j-      q,4-

    iAJJñJ&Vr £,                     8
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 31 of 46




           #é                                 A4°itc 4k 7X /T32               49S
    Ib1A1Tb         (J7   'Z      1A1A'2?Vr     1ze6   oA /'?O$T      46277b'
                         "4k 7in        Zy,      01,1/Ms                 P 2W
     7/n  eo',er          i2e
                       i94 ak2, /f/L 7    u7/i(/                             /,t6e -
     ,W,trnj 4/erz?cc1t 7V      ??977,17" ' c?'Av,v
     TaeE6, 913 $i Z' 4       S(7K e/4' ?1/                             /9?)4'
         ii)               'f
            Js. i/i4'r a' ,4Q6e,YS &U6                         '/Jj     4/
        xM7a4. ,etT4'c1(i ece,th' 'Z                              (5c&(/?7rnL
           é/iVc 1'é               c7               7Z?    .     ,fI-lñ7.     1/1/
                  /s2'eC
                     -        7A'A 3(&Z) &d/M
     ,    72eM42, 5
       7Z       7v
                      e 5 9r /9//

                &?%. /'9)7'A1 ifer
                            if
                                      N ,P644'/e( if      1
     ,1 Mhc/        v     ,eA/c?vr476&vec- if,V
                         7 dW/t5" I'/W 1E4Jr.J7           /e /4?M/,f/VX/ ,4"i':
               ' AN /thW/ZW4            WHo /S /44?/$2A/E         01     /,A/t2) 4(1
                ,1       eed?A"9          Meii'; ag
                    ,liV i6WT   7/(                            4W&?   1(/     W(


                -          v1ee
                                  //*17/,'meAV- I'Vv
                                      dylflt7L
                                                  7//,rT   /
                                                          55L
                                                                      A77eN'i
                                                                      Jr
                                                                      we
                                                                             7 4's -
                                                                              tk

       5        7x. &L' 'T          Ca              eZ9 (a) k )WC ,le-r
           W(       16/u
                       SMTII7E c5e/Af7UZ4' A/'eZc
      'imJnAJ7* i&,rV ?            1X-              fti&i
                  Mr IS £Xdci/7,1 ?v N'? 7eV6, 1)
              /Ai       S$/W &k                if,4Ø
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 32 of 46




    M4WT
                    ,q
                         9iç          /                    Aw


           'j ,2
                            ?fWe37 ,l
                            Nç   ,qi'J&,q4/r          -
                                                                'E             'dé-
                                     Ac      VaM             '4'y iw 4W /P
                               'é's Aç
                                      4', d1                    ,&wsc
                                                                7
                                                                          )/5/"C7 ae!

                         /,4/ Cfl      %.                  4/eA%'r f2T9
                   7 74'S       72/M        //t '4
                                                             s7j,Ajr     ,&e6 2O/
                                          VthV, ,1
      7W(    7Xif A''
      V?,1E' 7b
                    c5A1/,7
                                W               Q'a'A/
                                       '4' WS 1'7OA/ $
                                                                         'e,9?v7
                                                                    *4Y,VeS
                                                                                     ei
                                                                                   ,tVAiZ
             i/
                                                                              b<

     4'i            5/f, 3o t               Zd                       s
     ,1    ek/e,r
           /fl3,
                 iwe,
                            ,w
                             //     07
                                       M?/C
                                      2 4.   aw C'ir
                                                i,t/iZ) IE
                                                          7'
                                                          MVT        &V1I42C 4J$7Z


     ,P'e//,v
                    ñA/

                    w;
                           /o.J
                               /s
                                     I/   h(4'6Z
                                            //Ce? frAJ44e
                                    /,.q&ieth' M,vi         7
                                                                    /??E2
                                                                    & I i9 i
                        v A4c/fr,        7/ar da
    ik jvr 7//C
          pIJ ,f        415/
                                       f/
                                     e,4jJ
                                            t  7WC 4
                                              ,fv '1/i' '-Z
                                                           A7i
                                                                     i2) M' /107
                *E dX/ETs. 1NëW                           ,/CW/'/         'e       E4'/irI
     if41441 /#iZ?A!ft/f2A3                      &iiJ?                   AVW /Ji/T 10
     NY 1/'7 (1/) Oft                 I          W9ñ'5291t/
                           éXM'&Is n'J 17TeeS é4Aj2S&                          ZZ//h?F1
            /EV     dlle4'             ¼W    Z       )W '%'T                JSW&
      /w1TM'e4'r t'fr               Coi,vz /0
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 33 of 46




        ,im,d,wr /           ,9,V       /&6/,V46 /TAf/4W7 I'#O,
     /A/ ,Wé   /N/ë7                      'S1X     /5        V,7)      7                   4(/
     I17evec'           Ij4/75 ?                                      MI
     ,#q4'      /c?,i)74t/              IØr        k                e2e/$-
     e4vr e                  ae',vw         ,!e2?6              97,7e        /1,       z


        We/e6, M?4W/
                                             -d7//c/
                                                                     4/r'5 i/'7        4'9
    A/ea'IW?T &ez8ez
                 qr ,
     £7oNda'6e 9r .W6
                             ,<
                                    .


                                  517/4   /4/,
                                        ,/1ZflT 4' e-
                                                     //r     ,f,tØ
                                                                          )W9T
                                                                              Wé Ca4ep
                                                                                   i,ee    ,&
     P $éW9774/. Ii91e,94/7                        r
     2/4/?Z 7O ,?&é(NT                    /4' '%'                             I03
                                                                                       1W
     A3i ke,'r O,k 1#9é4&
         .3s 4'b'e4Nr//'P
     Mej,t/      e/T- I(/,W /77
                                        h2
                                           e./i'   ñA/)
                                                   w.c l',V6
                                                       441   j///
                                                                            I',?
                                                                         J7/,y/y,i         c7
     ñLi,' ,w ,i 5V$7Ti     9r 'S                      tA/A         ,?         eZ;We-s.

     iq1                                                                    4'Ltii4
                                                             TCTi$           l%qqi
                                                             ''aZL avr
                                                               24 ,'o5'
                                                              7vc                  e            7i
             T/1JT       k                 1/
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 34 of 46
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 35 of 46




                                                                '.
                                                                FILED
                                                                                 b.      M

                                                                        RORBWI BURLEW


 (y                                     ,, (           /i z/e
                                                                01s      Clerkb Kerr County, TX




                                                 g
                                                      /
                                                      e
                                                                               /sr
                                                          <O7

                                                            _T7½J4
          AeLL
       '7Tø                                                     ,'          Sy 2'C
                                       .IOAL           i2th                eP,&vr qiy


                                                                      Z.
                                    /'cwn                       Lji,9e 'c
                                                                          //4
                                                                        L/,4s'
                                                                        /77t'e
                                  i
                      ..................7   .2                          izw
           L/         L"°2/'v7&).                     's.             c9
                                                                             ...
 C /9&                    2/''                   c(66            -Z
                                  A'J1/A!S.
                      .. -...                    -.

Pgt /J          ._./f7': /1- O
 Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 36 of 46




                                                /r
     C
                /A/6
                          /
                    Py&M&,V
                              /279Ai fr ,4(/ /4//27,fc.
                           'c 1,Y&
                                                          M165f.
                                                           /c4,9N
                                                  '9 ea'4er n'iQ
                                                                        EA '2             4Z/5j
                                                                                        %9CJ -
                                                                                      Ar QC
                                            c&Qr d&Z/e2
                          A/                                                        /W 5-
                                        e                            1&2                      '&Vr
                çeii 1ft7
                             '/,4j4J
                         #f/7A/
                                 2V,i;
               4AJ
                    (,) ;/-  eee-,/7-
                         2X2 Nar //,fV
                                                     &' PeJ7
                                                          /S1
                                                            V
                                                             ,q,VD              %1Ve M7e&
                                                                                      /'JAJ
                                                                      Mi 4          /%'LY     9AJ   -
              T/E7Z                          ?VZA) i                .)2A/4Z
               9Ae zqe                                                        IS    /M/I17&


  C
                                                                              .#1L4C    $EV
               91             '         LfLLV276V                                             /?7



              J'E77A
                                                                       //cZ.h2     5Zvr
                                                                               Leii& ii
              3d 7gLL?Ce.                    71Le&   2azJ
                                  4'        4L7T     18J
              -I_,677ô L-                      i          975F       7i/6
                                  /J1/L2T                                           ?'E c?4/4Jir
              M        ,//'),ee         70    4/sTJ7 h'/4 N&,7              Z6 71'L           ;&c
                              /%            -eV    ,ceyi                        '

 C                     ,'97) I'O                      £         ,
                                       W/777A/6                  #/' /A/ 7u16
                                                     Y      2c"
4,
fr'9.ZJ
         _)       __                                                  w,,-            i- 4'a/J/j
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 37 of 46




 C                          &2/e             >1/,r /,9ç ,(/2t 91/49&g   ir,'e
       >7,cr       /f           /,iJ


             -'e M-'                                t'tz'ee         VV
                        cø                     /5'/6 'ft 4/2
                            '
                                                                  jir
       77              '9          ,e41&E              4
      ,W            z                   Mc'vc Z34W            zew       .//
      /u?C '1Øe                        .../ñ&L/7 9         6tZ/               4'/
         zz,v    .gr/?174y
                                                   7         2W     Zi    '-9ó'e




C     .i                                .0
      I,VtSe
      nrEL
         '
                                                                  Iie11A
                                                                              ez-


     7i
     £&çj', Z,/7'fr 7-,j-              j4A/
                                                                                    -


                                               aiøez                7-E4
C            Z7TA
      7//S                             2z7- A      £&
                   ?
                            9j               A/i
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 38 of 46
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 39 of 46




 C
            Zda
          e/z77,'   W47- '4 7Z!/T 4A/
                                       e7/ai7
                                                9E4W c?4'V      l
          á94V&vr //


               et-
                       /V&,ZW 7 A.?.

                                 4V W        6
                                           //?2
                                                cw
                                                  //?z''A) fc5
                                                 44..7?.:
                                                              .4
                                                                    ''p2
                                                                    4L4



               i'r
                              Zu,ve
                            /91          ,&..
                                      4L?,.




C
      _/t                                 7oWW                      ,WZ
                                             Lo
                                  2Z
           L2YY/Y7J '',e7                 'ftw%' / 9bUA
           we m(12i Z7AL77a' 7' W' '22f'jeZ.    eeez4'

                                                                    ----
      -
                              ___i



C
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 40 of 46
            Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 41 of 46




    .L?âc7i                                                __
     7ONif/NY


      --_____                                                                 th,H



                                                                                -




C


    /v..   .h_r__                                                               S


              ___,e Ôg  _
                                    W,                          tt14 wP

           ó4J/i24)            f4'tNi2         ,V4s,sag9.
                                                      J1&4Q
                                                            __       I   6e
                              C£1        ___       ___                   ..




       .4
      mM [ZIP                   AJM77)O     0b'
        Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 42 of 46




(;t,'
  4V         /2ô/
                                        Z41L/a4
  .1_4V
'-'

      VAt
                                           /7ñ_9
                        2i4
  #/._4
      NYJ/az



                                                             4?/




       ----.-----.----
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 43 of 46




                                                 FQ.ED_    'y#3    2O.L
                                                      @L/:30 .A.M
                                                    DK}Cot
                                                       ROOBIN BURLEW
                                                                       TX

                                                 By

          )/$772/r
      7, M'4/4/ S Z3,e>
                     c7
                              /EE         e.
                                                               /sc                 99?%
      i1e
            e4
                ec-1-
                .

                     ;-           Z28
                                                             q/wea7-
                                                                               g/5c/5;


      ,&                  ii&u, /ta7 /fe,j1tØ
                                                                  4&426z eZ?AE
      ,        e '
            2 /'VZ
                   r(/P)
                                           ae&'          z4i           ,'
 c                                   'e
                                           2',ez,            1AvZs-.               ev1erz,w
       M                  ,a-a-
                                           $''
       %6 ,wnr                                                               2?I/4'2V2S
                               d/r 4ST-                                                   -
                              ,>      a4   6A/rn
      ,&'IAJ'        iV&7Z -' Z'
                    cM)                  & EW/t2. 2
              Z 2?/&(Ie        i//Z&'7V
       e'cJ6eT-     /2'ev          4'/5'                          2?   W,r-a ft$5?s
                                            42

                           -F)
      ,ø
            s<"/&7
                a'%97aA.'                        W,4'Jr93                   ,1c,


 gr


                    --      'xM

                             -.
                                      a$
                                   _.c_
                                                 sc/as /sç
                                                          -- -
                                                                       &r
                                                                              4.    44'9)'
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 44 of 46
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 45 of 46




     hi.       4'
      20a               6ir
      $'u,,         2                                                      ,4,we
      //s'/e1c                    fS                                                   7ecJ. -2Z
                                                                         ,WWQZ i%1/,-
                                                                         Z4 F,i zorq
                                                                                  1aZ
                                                                           (/dVêSS6


      '13A4
        I                              &wz '       ('iz',,        )7'6   Ir                  ') ó!-
     C.*VE M(/.MC                   A .Pq
     /     Vze                     e&            iiveI                      v.   43v                #.qr
             ine           th'     -'C                         ,var-                   Zi
     7'i..ti            v er 'M, J 6eNe- Mee                                2W-               z w#
     89 Aci             I'Vd9,t    /?za'y       5277 /1W4!5j               7C    )WI9T         9S&r
               %&)                /w (rn' ".0             ;
                                                                                       ,c4,   a'tZ
     4     /D V&Vi                     ee          7Z     I 3'
    £(/,fs          I/Iq-                        IiCø         b/ 2vo Nor P&tf' ae
    ci1r 7ws                                       '&S   W( aye 4ô          w'               c eve
                                           4 PiL,                fi       'E a'Lc'
               J7E I¼                      qiy,v         ''   CaiyE      wv )     ivs zc
               e                       7
                    '01       c$7                  /Za/          liar
                                                                             e    $w        ,,'

         61S   if             a4           .1                               M9T i's 6ete
                                                                  4'                   ?e     P1r
                                                   7Z
                    S__________
                    a     9   t'            e                    ii'w                  '4e, '1
Case 5:19-cv-00012-FB-HJB Document 1 Filed 01/07/19 Page 46 of 46




     '-c' !4%3z            ,e                        -                  '-           ,       ,
    hOT ,Q                          ó91e            v,-                        av M g
    4v X9r 'dc I('9,                           e-
                                     'i4) 'e                A?4,i


                           j,
               4                                          -s'e- 'f-c         ?   q                  '4
    4o 'tzi' m                                  '                ó'         éZ?1ç,)               ø9&
     4(1   );-                       & 4qj                              2                   4'   11__-
                                          23   fr         4b            %,           ,2;r
                                (/'       4L ' ,9vô
                                                               I        b
                                                                                             C4'/
                                    4 'ø-' 3'n.                         h'
                       e                       $EVe,                                                -
                                                   1xø         .ø,'P    'M'e         Zt/c


           tT4(/   I
                                 h2vc
                                      c



                                                    4/C.
                                                             e
                                                                   (/4'      4/I
                                                               -4'4'c   4(k:
                   ,,                Z M/o,           , #9,2
              9 47si,e                ,              i*fb: yv                    4'7             '.Q.
      Vr                   r   ,-
                   ,


                           4VS 1      I'
                                     ksp'1A'   4/X
                                                                        '-j ?'),         --'
     VeZ      I6tr'                                                         b'' co -f v>.
    ,#,
     /b&

    4 '7v
                   T'4tI6d /0
                                                4% ,2JV
                                                                        9
                                                                       -¼v
                                                                                 cq5c        ,- 4v 'vc

                               4/V avez             '2A1. 1                      4ve
     *fT /a
             o     AZfj X                                 z 4ir'e
